Title: From Thomas Jefferson to John Taggert, 7 November 1807
From: Jefferson, Thomas
To: Taggert, John


                        
                            Washington Nov. 7. 07.
                        
                        Th: Jefferson presents his compliments to mr Taggert & his thanks for his attention to his last commission
                            for the oil & paint, and now incloses him a draught of the US. bank here on that of Philadelphia for 73 D. 40 C the
                            amount.
                    